Judgment unanimously reversed on the facts, with costs, and matter remitted to respondent Zoning Board of Appeals for a further hearing and for the making of findings. Memorandum: The judgment appealed from confirmed a determination of respondent Zoning Board of Appeals of the City of Buffalo which granted a variance permitting a junk yard to be operated on property in the M-l Zone where such a use is not permitted. The applicant for the variance operates a junk yard on an adjoining lot as a pre-existing non-conforming use. He appealed to the Zoning Board of Appeals from denial of a use permit by the City Director of Buildings, seeking a variance, to permit use of the property as a junk yard under the provision of section 21 (par. 3 [b]) of the Buffalo Zoning Ordinances. This section permits a variance where properties adjacent to interior lots and corner lot properties at intersections do not conform to the regulations of the district in which the subject property is located. The record does not adequately disclose whether such adjacent or corner lot properties do or do not conform to such regulations and the Zoning Board did not make findings in respect thereof. A further hearing on that issue is therefore required. After such hearing the Zoning Board should make specific findings as to all issues involved in this variance application. (See Matter of Mendozza v. Board of Zoning Appeals of the Town of Smithtown, 30 A D 2d 863; Matter of Schimmel v. *936Kempner, 13 A D 2d 781; Anderson, Zoning Law and Practice in New York State, § 20.25.) (Appeal from judgment of Erie Special Term dismissing petition to annul determination of Zoning Board of Appeals.) Present — Marsh, J. P., Witmer, Moule, Cardamone and Henry, JJ.